     Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.196 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

TAVA JERMAINE JACOBS,

                       Petitioner,                     Case No. 1:20-cv-609

v.                                                     Honorable Paul L. Maloney

O’BELL THOMAS WINN,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court determines that Petitioner has failed to

exhaust available state-court remedies for each issue raised in his petition. Because there is

insufficient time remaining in Petitioner’s period of limitation, however, in lieu of dismissing the

petition without prejudice, the Court will stay these proceedings and hold this matter in abeyance
     Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.197 Page 2 of 9




pending Petitioner’s compliance with the Court’s order regarding timely exhaustion of state

remedies and a timely return to this Court.

                                              Discussion

I.       Factual allegations

                Petitioner Tava Jermaine Jacobs is incarcerated with the Michigan Department of

Corrections at the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County,

Michigan. On March 27, 2017, following a multiple-day jury trial in the Ingham County Circuit

Court, Petitioner was convicted of first-degree murder, in violation of Mich. Comp. Laws

§ 750.316. On April 26, 2017, the court imposed the mandatory sentence of life imprisonment

without parole.

                On June 29, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner has not supplied that

date. Petitioner signed his application on June 29, 2020. (Pet., ECF No. 1, PageID.3.) The petition

was postmarked July 1, 2020, (Id., PageID.4), and the petition was received by the Court on July

6, 2020. I have given Petitioner the benefit of the earliest possible filing date. See Brand v. Motley,

526 F.3d 921, 925 (6th Cir. 2008) (holding that the date the prisoner signs the document is deemed

under Sixth Circuit law to be the date of handing to officials) (citing Goins v. Saunders, 206 F.

App’x 497, 498 n.1 (6th Cir. 2006)).

                The petition raises several grounds for relief. The issues are presented in a

supporting brief. (ECF No. 2.) It is difficult to pin down exactly how many issues are raised

because Petitioner describes his issues one way in the table of contents; he describes them

                                                  2
 Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.198 Page 3 of 9




differently in the statement of questions presented; and, then, his argument strays beyond the issues

as described in either the table of contents or the statement of questions presented. The Court

determines that the petition raises the following issues:

       I.      Petitioner suffered from ineffective assistance of trial counsel because

               A.      Counsel was absent at critical stages (table of contents, questions
                       presented, argument);

               B.      Counsel failed to consult with Petitioner prior to agreeing to no
                       further deliberations on other charges (table of contents, argument);

               C.      Counsel failed to investigate the mental health history of witness
                       Mattie Horton, failed to consult with a mental health doctor, failed
                       to request a competency evaluation for Mattie Horton, and failed to
                       call an expert witness (questions presented, argument); and

               D.      Counsel failed to request jury instructions (argument).

       II.     Petitioner suffered from ineffective assistance of appellate counsel because
               counsel failed to move for a Ginther hearing or a Daubert hearing after
               Petitioner challenged trial counsel’s effectiveness in his pro per brief in the
               Michigan Court of Appeals (table of contents, argument).

       III.    Petitioner was denied due process because the prosecutor failed to present
               sufficient evidence regarding the issue of identity (table of contents,
               questions presented, argument) and the jury did not convict Petitioner of
               armed robbery—the predicate felony (questions presented).

       IV.     Petitioner was charged, arraigned, tried, and convicted under the incorrect
               statute; therefore, the trial court did not have jurisdiction (table of contents,
               argument).

       V.      The cumulative errors denied Petitioner due process and resulted in a
               miscarriage of justice (argument)

(Pet’r’s Br., ECF No.2.)

               Petitioner raised issues on direct appeal by way of the brief he filed with the

assistance of counsel in the Michigan Court of Appeals, the pro per brief he filed in the court of


                                                  3
  Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.199 Page 4 of 9




appeals, and the pro per application for leave to appeal he filed in the Michigan Supreme Court.

Those issues are as follows:

       I.      Verdict of guilty based upon insufficient evidence regarding identity
               constituted a denial of due process (counsel’s brief in the court of appeals,
               Issue I (ECF No. 2-1, PageID.32); pro per brief in the court of appeals, Issue
               III (ECF No. 2-2, PageID.84); supreme court application for leave to appeal,
               Question 1 (ECF No. 2-4, PageID.135)).

       II.     Insufficient evidence because the jury did not return a guilty verdict on
               armed robbery—the predicate felony (pro per brief in the court of appeals,
               Issue IV (ECF No. 2-2, PageID.85); supreme court application for leave to
               appeal, argument (ECF No. 2-4, PageID.178)).

       III.    Trial counsel was ineffective for failing to investigate the mental health
               history of Mattie Horton, failing to consult a mental health doctor, failing
               to request a competency evaluation, and failing to call an expert witness
               (pro per brief in the court of appeals, Issues I & II (ECF No. 2-2,
               PageID.84)).

       IV.     Petitioner was arraigned, tried and convicted under the incorrect statute,
               creating a jurisdictional defect (pro per brief in the court of appeals (ECF
               No. 2-3, PageID.100); supreme court application for leave to appeal,
               Question 2 (ECF No. 2-4, PageID.135)).

       V.      Petitioner was denied a fair trial because the trial court did not compel the
               jury to reach a verdict on all crimes charged (pro per brief (ECF No. 2-3,
               PageID.100); supreme court application for leave to appeal, Question 3
               (ECF No. 2-4, PageID.135)).

II.    Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

                                                  4
 Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.200 Page 5 of 9




(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner contends that he has exhausted his available remedies in the state

court with respect to each issue he raises in his petition. He relies on the statement of questions

presented from each brief he filed in the state courts to support that claim. (Pet., ECF No. 1,

PageID.1-3.) Petitioner does not identify his habeas issues in the petition. Instead, he scatters

them through his brief in support of the petition. Gathering together those scattered issues reveals

several that have not been raised in the Michigan Court of Appeals and the Michigan Supreme

Court. No matter how liberally the Court construes Petitioner’s various filings, Petitioner has not

presented habeas issue I.A., I.C., I.D., II, or V in both Michigan appellate courts.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

                                                  5
 Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.201 Page 6 of 9



relief from judgment in the Ingham County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date



                                                  6
  Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.202 Page 7 of 9



on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on April 2, 2019. (Mich. Ord., ECF No. 2-6, PageID.193.) It does not

appear that Petitioner filed a petition for certiorari to the United States Supreme Court, though the

ninety-day period in which he could have sought review in the United States Supreme Court is

counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The

ninety-day period expired on July 1, 2019. Accordingly, absent tolling, Petitioner would have one

year, until July 1, 2020, in which to file his habeas petition. Petitioner filed the instant petition on

June 29, 2020, 2 days before expiration of the limitations period.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against

him. But, until he files his motion and after the Michigan Supreme Court rules on his application

for leave to appeal to that court, the statute of limitations will run. The Palmer Court has indicated

that, in the context of a stay pending exhaustion, thirty days is a reasonable amount of time for a

petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-




                                                   7
  Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.203 Page 8 of 9



court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

                In the instant case, Petitioner has less than sixty days remaining before the statute

of limitations expires. Petitioner therefore would not have the necessary 30 days to file a motion

for post-conviction relief or the additional 30 days to return to this court before expiration of the

statute of limitations. As a result, were the Court to dismiss the petition without prejudice for lack

of exhaustion, the dismissal could jeopardize the timeliness of any subsequent petition. Palmer,

276 F.3d at 781.

                The Supreme Court has held, however, that the type of stay-and-abeyance

procedure set forth in Palmer should be available only in limited circumstances because over-

expansive use of the procedure would thwart the AEDPA’s goals of achieving finality and

encouraging petitioners to first exhaust all of their claims in the state courts. See Rhines, 544 U.S.

at 277. In its discretion, a district court contemplating stay and abeyance should stay the mixed

petition pending prompt exhaustion of state remedies if there is “good cause” for the petitioner’s

failure to exhaust, if the petitioner’s unexhausted claims are not “plainly meritless” and if there is

no indication that the petitioner engaged in “intentionally dilatory litigation tactics.” Id. at 278.

Moreover, under Rhines, if the district court determines that a stay is inappropriate, it must allow

the petitioner the opportunity to delete the unexhausted claims from his petition, especially in

circumstances in which dismissal of the entire petition without prejudice would “unreasonably

impair the petitioner’s right to obtain federal relief.” Id.

                Petitioner’s claims that he received ineffective assistance of appellate counsel

suffice to show “good cause” for Petitioner’s failure to exhaust. Although Petitioner signed the

application for leave to appeal to the Michigan Supreme Court; the petition suggests that the



                                                   8
  Case 1:20-cv-00609-PLM-PJG ECF No. 4 filed 08/10/20 PageID.204 Page 9 of 9



application was prepared by counsel. (Pet., ECF No. 1, PageID.2.) The application bears the

hallmarks of a document prepared by counsel, not by a prisoner. (Appl., ECF No. 24.) Although

the issues that are unexhausted may ultimately be determined to lack merit, they are not “plainly

meritless” on their face. Additionally, neither the proceedings below nor in this Court suggest that

Petitioner has engaged in intentionally dilatory litigation tactics. Therefore, the Court concludes

that the stay and abeyance remedy is appropriate here.

               An order consistent with this opinion will be entered.



Dated:   August 10, 2020                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 9
